Trippe, Judge.
1. The decision in Turner vs. Thompson, Kendrich & Company, 23 Georgia, 49, determines the first point made in this case, to-wif: that accommodation acceptors in a suit against the drawer of a draft which they have paid, may, in their petition, set out the draff as an inducement to the action. The writ before us is almost identical with the one in the case referred to, as will be seen by referring to the original record on file in the office of the clerk of this court. It was urged in the argument that the petition was defective, in that it did not set out a bill of particulars. Without further reply, it is sufficient to say, there was no bill of particulars to the writ passed on in Turner vs. Thompson et al., supra. Precisely the same point was made there which is made here, witli the pleadings nearly identical, and the motion to dismiss was overruled.
2. The demurrer to the plea of recoupment was properly sustained. The plea alleged no connection or relation between the contract under which defendant claims the deduction and the one sued on by plaintiffs. Recoupment is a right of the defendant to have a deduction from the amount of the plaintiff’s damages, for the reason that the plaintiff has not complied with the cross-obligations or independent covenants arising under the same contract. It is confined to the contract on which plaintiff sues: Code, secs. 2909, 2910.
Judgment affirmed.